Exhibit 10.2

 

INDEMNIFICATION AGREEMENT

 

dated as of October 25, 2004,

 

between Cytyc Corporation (the “Company”),

 

and Timothy M. Adams (“Indemnitee”).

 

WHEREAS, the Board of Directors has determined that it is in the best interest
of the Company’s shareholders to attract and retain qualified persons as
directors and officers, and that the Company should act to assure such persons
that there will be adequate certainty of protection through indemnification
against risks of claims and actions against them arising out of their service to
and activities on behalf of the Company; and

 

WHEREAS, the Company has adopted provisions in its Certificate of Incorporation
providing for indemnification of its officers and directors, and the Company
wishes to supplement the rights and obligations of the Company and Indemnitee
with respect to indemnification; and

 

WHEREAS, in order to induce and encourage highly experienced and capable persons
such as Indemnitee to serve and continue to serve as directors and officers of
the Company and in any other capacity with respect to the Company, and to
otherwise promote the desirable end that such persons will resist what they
consider unjustified lawsuits and claims made against them in connection with
the good faith performance of their duties to the Company, with the knowledge
that certain costs, judgments, penalties, fines, liabilities and expenses
incurred by them in their defense of such litigation are to be borne by the
Company and they will receive maximum protection against such risks and
liabilities as may be afforded by law, the Board of Directors of the Company has
determined that the following Agreement is reasonable and prudent to promote and
ensure the best interests of the Company and its stockholders; and

 

WHEREAS, the Company desires to have Indemnitee continue to serve as a director
or officer of the Company and in such other capacity with respect to the Company
as the Company may request, as the case may be, free from undue concern for
unpredictable, inappropriate or unreasonable legal risks and personal
liabilities by reason of Indemnitee acting in good faith in the performance of
Indemnitee’s duty to the Company; and Indemnitee desires to continue so to serve
the Company, provided, and on the express condition, that he or she is furnished
with the indemnity set forth hereinafter;

 

Now, therefore, in consideration of Indemnitee’s continued service as a director
or officer of the Company, the parties hereto agree as follows:

 

1. Service by Indemnitee. Indemnitee will serve and/or continue to serve as a
director or officer of the Company so long as Indemnitee is duly elected or
appointed and until such time as Indemnitee is removed as permitted by law or
tenders a resignation in writing.



--------------------------------------------------------------------------------

2. Indemnification. The Company shall indemnify Indemnitee to the fullest extent
permitted by the Delaware General Corporation law in effect on the date hereof
or as such law may from time to time be amended (but, in the case of any such
amendment, only to the extent that such amendment permits the Company to provide
broader indemnification rights than said law permitted the Company to provide
prior to such amendment). Without diminishing the scope of the indemnification
provided by this Section, the rights of indemnification of Indemnitee provided
hereunder shall include but shall not be limited to those rights hereinafter set
forth, except that no indemnification shall be paid to Indemnitee:

 

  (a) to the extent expressly prohibited by Delaware law; or

 

  (b) for which payment is actually made to Indemnitee under a valid and
collectible insurance policy or under a valid and enforceable indemnity clause,
by-law or agreement of the Company or any other Company or organization on whose
board Indemnitee serves at the request of the Company, except in respect of any
indemnity exceeding the payment under such insurance, clause, by-law or
agreement; or

 

  (c) in connection with an action, suit or proceeding, or part thereof
(including claims and counterclaims) initiated by Indemnitee, except a judicial
proceeding or arbitration pursuant to Section 10 to enforce rights under this
Agreement, unless the action, suit or proceeding (or part thereof) was
authorized by the Board of Directors of the Company.

 

3. Action or Proceedings Other than an Action by or in the Right of the Company.
Except as limited by Section 2 above, Indemnitee shall be entitled to the
indemnification rights provided in this Section if Indemnitee is a party or is
threatened to be made a party to any Proceeding (other than an action by or in
the name of the Company) by reason of the fact that Indemnitee is or was a
director, officer, employee or agent of the Company, or is or was serving at the
request of the Company as a director, officer, employee or agent or fiduciary of
any other entity (including, but not limited to, another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise or
entity); or by reason of anything done or not done by Indemnitee in any such
capacity. Pursuant to this Section, Indemnitee shall be indemnified against all
costs, judgments, penalties, fines (including, without limitation, ERISA excise
taxes or penalties assessed on a person with respect to any employee benefit
plan), liabilities, amounts paid in settlement by or on behalf of Indemnitee,
and Expenses (defined below) reasonably incurred or suffered by Indemnitee in
connection with such Proceeding if Indemnitee acted in good faith and in a
manner he reasonably believed to be in or not opposed to the best interests of
the Company, and with respect to any criminal Proceeding, had no reasonable
cause to believe his or her conduct was unlawful.

 

4. Indemnity in Proceedings by or in the Name of the Company. Except as limited
by Section 2 above, Indemnitee shall be entitled to the indemnification rights
provided in this Section if Indemnitee was or is a party or is threatened to be
made a party to any Proceeding brought by or in the name of the Company to
procure a judgment in its favor by reason of the

 

2



--------------------------------------------------------------------------------

fact that Indemnitee is or was a director, officer, employee or agent or
fiduciary of the Company, or by reason of anything done or not done by
Indemnitee in any such capacity. Pursuant to this Section, Indemnitee shall be
indemnified against all costs, judgments, penalties, fines, liabilities, amounts
paid in settlement by or on behalf of Indemnitee, and Expenses reasonably
incurred or suffered by Indemnitee in connection with such Proceeding if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company; provided, however,
that no such indemnification shall be made in respect of any claim, issue, or
matter as to which Delaware law expressly prohibits such indemnification by
reason of any adjudication of liability of Indemnitee to the Company, unless and
only to the extent that the Court of Chancery of the State of Delaware or the
court in which such action or suit was brought shall determine upon application
that, despite the adjudication of liability but in view of all the circumstances
of the case, Indemnitee is entitled to indemnification for such costs,
judgments, penalties, fines, liabilities and Expenses as such court shall deem
proper.

 

5. Indemnification for Costs, Charges and Expenses of Successful Party.
Notwithstanding the limitations of Sections 3 and 4 above, to the extent that
Indemnitee has been successful, on the merits or otherwise, in whole or in part,
in defense of any Proceeding (including any Proceeding brought by or on behalf
of the Company) or in defense of any claim, issue or matter therein, including,
without limitation, the dismissal of any action without prejudice, or if it is
ultimately determined that Indemnitee is otherwise entitled to be indemnified
against Expenses, Indemnitee shall be indemnified against all Expenses
reasonably incurred or suffered in connection therewith.

 

6. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
costs, judgments, penalties, fines, liabilities or Expenses reasonably incurred
or suffered in connection with any Proceeding (including any Proceeding brought
by or on behalf of the Company), but not, however, for all of the total amount
thereof, the Company shall nevertheless indemnify Indemnitee for the portion of
such costs, judgments, penalties, fines, liabilities, amounts paid in settlement
and Expenses reasonably incurred or suffered to which Indemnitee is entitled.

 

7. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the maximum extent permitted by applicable law,
Indemnitee shall be entitled to indemnification against all Expenses reasonably
incurred or suffered by Indemnitee or on Indemnitee’s behalf if Indemnitee
appears as a witness or otherwise incurs legal expenses as a result of or
related to Indemnitee’s service as a director, officer, employee or agent of the
Company, in any threatened, pending or completed legal, administrative,
investigative or other proceeding or matter to which Indemnitee neither is, nor
is threatened to be made, a party.

 

8. Determination of Entitlement to Indemnification. Upon written request by
Indemnitee for indemnification pursuant to Sections 5 or 7, the Company shall
pay all Expenses reasonably incurred or suffered by Indemnitee. Upon written
request by Indemnitee for indemnification pursuant to Sections 3, 4, or 6, the
entitlement of Indemnitee to indemnification, to the extent not provided
pursuant to the terms of this Agreement, shall be determined by the following
person or persons who shall be empowered to make such determination (unless
ordered by a court): (a) the Board of Directors of the Company by a majority
vote of

 

3



--------------------------------------------------------------------------------

Disinterested Directors (defined below), whether or not such majority
constitutes a quorum; (b) a committee of Disinterested Directors designated by a
majority vote of Disinterested Directors, whether or not such majority
constitutes a quorum; (c) if there are no Disinterested Directors, or if the
Disinterested Directors so direct, by Independent Counsel (defined below) in a
written opinion to the Board of Directors, a copy of which shall be delivered to
Indemnitee; or (d) the stockholders of the Company. Such Independent Counsel
shall be selected by the Board of Directors and approved by Indemnitee. Upon
failure of the Board so to select such Independent Counsel or upon failure of
Indemnitee so to approve, such Independent Counsel shall be selected upon
application to a court of competent jurisdiction. Such determination of
entitlement to indemnification shall be made not later than thirty (30) calendar
days after receipt by the Company of a written request for indemnification. Any
Expenses incurred by Indemnitee in connection with a request for indemnification
or payment of Expenses hereunder, or under any other agreement, any provision of
the Company’s Certificate of Incorporation or any policy of directors’ and
officers’ liability insurance, shall be borne by the Company. The Company hereby
indemnifies Indemnitee for any such Expense and agrees to hold Indemnitee
harmless therefrom irrespective of the outcome of the determination of
Indemnitee’s entitlement to indemnification. If the person making such
determination shall determine that Indemnitee is entitled to indemnification as
to part (but not all) of the application for indemnification, such person shall
reasonably prorate such partial indemnification among the claims, issues or
matters at issue at the time of the determination.

 

9. Presumptions and Effect of Certain Proceedings. The Secretary of the Company
shall, promptly upon receipt of Indemnitee’s request for indemnification, advise
in writing the Board of Directors or such other person or persons empowered to
make the determination as provided in Section 8 that Indemnitee has made such
request for indemnification. Upon making such request for indemnification,
Indemnitee shall be presumed to be entitled to indemnification hereunder and the
Company shall have the burden of proof in making any determination contrary to
such presumption. If the person or persons so empowered to make such
determination shall have failed to make the requested determination with respect
to indemnification within 30 calendar days after receipt by the Company of such
request, a requisite determination of entitlement to indemnification shall be
deemed to have been made and Indemnitee shall be absolutely entitled to such
indemnification, absent actual and material fraud in the request for
indemnification. The termination of any Proceeding described in Sections 3 or 4
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not, of itself: (a) create a presumption that
Indemnitee did not act in good faith and in a manner which Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, or, with
respect to any criminal Proceeding, that Indemnitee had reasonable cause to
believe that Indemnitee’s conduct was unlawful; or (b) otherwise adversely
affect the rights of Indemnitee to indemnification except as may be provided
herein.

 

10. Remedies of Indemnitee in Cases of Determination not to Indemnify or to Pay
Expenses. In the event that a determination is made that Indemnitee is not
entitled to indemnification hereunder or if payment has not been timely made
following a determination of entitlement to indemnification pursuant to Sections
8 and 9, or if Expenses are not paid pursuant to Section 15, Indemnitee shall be
entitled to final adjudication in a court of competent jurisdiction of
entitlement to such indemnification or payment. Alternatively, Indemnitee, at

 

4



--------------------------------------------------------------------------------

Indemnitee’s option, may seek an award in an arbitration to be conducted by a
single arbitrator pursuant to the rules of the American Arbitration Association,
such award to be made within sixty days following the filing of the demand for
arbitration. The Company shall not oppose Indemnitee’s right to seek any such
adjudication or award in arbitration or any other claim. The determination in
any such judicial proceeding or arbitration shall be made de novo and Indemnitee
shall not be prejudiced by reason of a determination (if so made) pursuant to
Sections 8 or 9 that Indemnitee is not entitled to indemnification. If a
determination is made or deemed to have been made pursuant to the terms of
Section 8 or 9 that Indemnitee is entitled to indemnification, the Company shall
be bound by such determination and is precluded from asserting that such
determination has not been made or that the procedure by which such
determination was made is not valid, binding and enforceable. The Company
further agrees to stipulate in any such court or before any such arbitrator that
the Company is bound by all the provisions of this Agreement and is precluded
from making any assertions to the contrary. If the court or arbitrator shall
determine that Indemnitee is entitled to any indemnification or payment of
Expenses hereunder, the Company shall pay all Expenses reasonably incurred or
suffered by Indemnitee in connection with such adjudication or award in
arbitration (including, but not limited to, any appellate Proceedings).

 

11. Other Rights to Indemnification. Indemnification and payment of Expenses
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may now or in the future be entitled under any provision of the
Certificate of Incorporation, By-laws or other organizational documents of the
Company, vote of stockholders or Disinterested Directors, provision of law,
agreement or otherwise.

 

12. Expenses to Enforce Agreement. In the event that Indemnitee is subject to or
intervenes in any Proceeding in which validity or enforceability of this
Agreement is at issue or seeks an adjudication or award in arbitration to
enforce Indemnitee’s rights under, or to recover damages for breach of, this
Agreement, Indemnitee shall be indemnified by the Company against any actual
Expenses incurred by Indemnitee.

 

13. Continuation of Indemnity. All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee is a director,
officer, employee or agent of the Company or is serving at the request of the
Company as a director, officer, employee or agent or fiduciary of any other
entity (including, but not limited to, another corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise or entity) of the
Company and shall continue thereafter with respect to any possible claims based
on the fact that Indemnitee was a director, officer, employee or agent of the
Company or was serving at the request of the Company as a director, officer,
employee or agent or fiduciary of any other entity (including, but not limited
to, another corporation, partnership, joint venture, trust, employee benefit
plan or other enterprise or entity). This Agreement shall be binding upon all
successors and assigns of the Company (including any transferee of all or
substantially all of its assets and any successor by merger or operation of law)
and shall inure to the benefit of the heirs, personal representative, executor,
administrator and estate of Indemnitee.

 

14. Notification and Defense of Claim. Promptly after receipt by Indemnitee of
notice of any Proceeding, Indemnitee will, if a claim in respect thereof is to
be made against the

 

5



--------------------------------------------------------------------------------

Company under this Agreement, notify the Company in writing of the commencement
thereof; but the omission so to notify the Company will not relieve the Company
from any liability that it may have to Indemnitee.

 

15. Payment of Expenses. All Expenses incurred by Indemnitee in advance of the
final disposition of any Proceeding shall be paid by the Company at the request
of Indemnitee, each such payment to be made within thirty (30) calendar days
after the receipt by the Company of a statement or statements from Indemnitee
requesting such payment or payments from time to time. Indemnitee’s entitlement
to such Expenses shall include those incurred in connection with any Proceeding
by Indemnitee seeking a judgment in court or an adjudication or award in
arbitration pursuant to this Agreement (including the enforcement of this
provision) or the Company’s Certificate of Incorporation. Such statement or
statements shall reasonably evidence the expenses and costs incurred by
Indemnitee in connection therewith and shall include or be accompanied by an
undertaking, in substantially the form attached as Exhibit 1, by or on behalf of
Indemnitee to reimburse such amount if it is finally determined, by a court of
competent jurisdiction, after all appeals, that Indemnitee is not entitled to be
indemnified against such Expenses by the Company as provided by this Agreement
or otherwise. The Company shall not require Indemnitee to secure Indemnitee’s
undertaking to reimburse any such amounts.

 

16. Separability; Prior Indemnification Agreements. If any provision or
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, all portions of any paragraphs of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that are not by
themselves invalid, illegal or unenforceable) shall not in any way be affected
or impaired thereby, and (b) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, all portions of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
be construed so as to give effect to the intent of the parties that the Company
provide protection to Indemnitee to the fullest enforceable extent. This
Agreement shall supersede and replace any prior indemnification agreements
entered into by and between the Company and Indemnitee and any such prior
agreements shall be terminated upon execution of this Agreement; provided,
however, that the contract rights conferred upon Indemnitee in this Agreement
shall be in addition to, and shall not replace or extinguish, the
indemnification rights conferred upon Indemnitee in the Company’s Certificate of
Incorporation.

 

17. Headings; References; Pronouns. The headings of the sections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
References herein to section numbers are to sections of this Agreement. All
pronouns and any variations thereof shall be deemed to refer to the masculine,
feminine, neuter, singular or plural as appropriate.

 

6



--------------------------------------------------------------------------------

18. Definitions. For purposes of this Agreement.

 

  (a) “Disinterested Director” means a director of the Company who is not or was
not a party to the Proceeding in respect of which indemnification is being
sought by Indemnitee.

 

  (b) “Expenses” includes, without limitation, expenses incurred in connection
with the defense or settlement of any and all investigations, judicial or
administrative proceedings or appeals, attorneys’ fees, witness fees and
expenses, fees and expenses of accountants and other advisors, retainers and
disbursements and advances thereon, the premium, security for, and other costs
relating to any bond (including cost bonds, appraisal bonds or their
equivalents), and any expenses of establishing a right to indemnification under
Sections 8, 10 and 12 above but shall not include the amount of judgments, fines
or penalties actually levied against Indemnitee.

 

  (c) “Independent Counsel” means a law firm or a member of a law firm that
neither is presently nor in the past five years has been retained to represent:
(i) the Company or Indemnitee in any matter material to either such party, or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s right to indemnification under this Agreement.

 

  (d) “Proceeding” includes any threatened, pending or completed investigation,
action, suit or other proceeding, whether brought in the name of the Company or
otherwise, against Indemnitee, for which indemnification is not prohibited under
Sections 2(a)-(c) above and whether of a civil, criminal, administrative or
investigative nature, including, but not limited to, actions, suits or
proceedings in which Indemnitee may be or may have been involved as a party or
otherwise, by reason of the fact that Indemnitee is or was a director, officer,
employee or agent of the Company, or is or was serving, at the request of the
Company, as a director, officer, employee or agent or fiduciary of any other
entity, including, but not limited to, another corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise or entity, or by
reason of anything done or not done by Indemnitee in any such capacity, whether
or not Indemnitee is serving in such capacity at the time any liability or
expense is incurred for which indemnification or reimbursement can be provided
under this Agreement.

 

19. Other Provisions.

 

  (a) This Agreement shall be interpreted and enforced in accordance with the
laws of the State of Delaware. Except as set forth in Paragraph 10 hereof with
respect to Indemnitee’s right to arbitration, to the fullest extent permitted by
law the Court of Chancery of the State of Delaware shall have exclusive
jurisdiction to hear and determine all actions, suits or proceedings arising out
of this Agreement.

 

7



--------------------------------------------------------------------------------

  (b) This Agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same Agreement. Only one such counterpart signed by
the party against whom enforceability is sought needs to be produced as evidence
of the existence of this Agreement.

 

  (c) This Agreement shall not be deemed an employment contract between the
Company and any Indemnitee who is an officer of the Company, and, if Indemnitee
is an officer of the Company, Indemnitee specifically acknowledges that
Indemnitee may be discharged at any time for any reason, with or without cause,
and with or without severance compensation, except as may be otherwise provided
in a separate written contract between Indemnitee and the Company.

 

  (d) Upon a payment to Indemnitee under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of the Indemnitee
to recover against any person for such liability, and Indemnitee shall execute
all documents and instruments reasonably required and shall take such other
actions as may be reasonably necessary to secure such rights, including the
execution of such documents as may be necessary for the Company to bring suit to
enforce such rights; provided, however, that Indemnitee need not execute any
document or instrument or take any other action that may result in any less
liability to Indemnitee unless Indemnitee is indemnified with respect thereto.

 

  (e) No supplement, modification or amendment of this Agreement shall be
binding unless executed in writing by both parties hereto. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provision hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

The Company By:  

/s/ A. Suzanne Meszner-Eltrich

--------------------------------------------------------------------------------

    A. Suzanne Meszner-Eltrich     Sr. Vice President, General Counsel     and
Secretary    

/s/ Timothy M. Adams

--------------------------------------------------------------------------------

    Timothy M. Adams

 

8



--------------------------------------------------------------------------------

EXHIBIT 1

 

UNDERTAKING TO REPAY INDEMNIFICATION EXPENSES

 

I                                         , agree to reimburse the Company for
all expenses paid to me by the Company for my defense in any civil or criminal
action, suit, or proceeding, in the event, and to the extent that it shall
ultimately be determined, by a court of competent jurisdiction, that I am not
entitled to be indemnified by the Company for such expenses.

 

    Signature   

 

--------------------------------------------------------------------------------

    Typed Name   

 

--------------------------------------------------------------------------------

    Office   

 

--------------------------------------------------------------------------------

                                    )ss:         

 

Before me                                         , on this day personally
appeared                                         , known to me to be the person
whose name is subscribed to the foregoing instrument, and who, after being duly
sworn, stated that the contents of said instrument is to the best of his/her
knowledge and belief true and correct and who acknowledged that he/she executed
the same for the purpose and consideration therein expressed.

 

GIVEN under my hand and official seal at                     , this      day of
                    , 200  .

 

 

--------------------------------------------------------------------------------

Notary Public

 

My commission expires:

 

9